Crocker, J. delivered the opinion of the Court—Cope, C. J. and Norton, J. concurring.
*83This was an action of forcible entry and detainer, brought in a Justice’s Court in San Joaquin County. The plaintiff recovered judgment in the Justice’s Court, and the defendants appealed to the County Court, where the action was dismissed; but on motion of the plaintiff a new trial was granted, and the defendant appeals from the order granting the new trial. The judgment in the Justice’s Court was only for twelve dollars damages and twenty dollars fine, besides costs.
This Court has repeatedly decided that the power to grant new trials is one of legal discretion, and the abuse of that discretion only will justify an interference with the order. It is only in rare instances and upon very strong grounds that this Court will set aside an order granting a new trial, and this is not a case which calls for the exercise of that power.
In this case, it is doubtful whether this Court has jurisdiction of the appeal; but as that point was not argued, we leave it open for future consideration. (See Paul v. Silver, 16 Cal. 75.)
The order granting the new trial is affirmed, and the cause remanded for further proceedings.